Mk. Justice Rehnquist,
concurring in the result in part and dissenting in part.
The parties to this case will have to be excused if they react with surprise to the opinion of the Court. Instead of deciding the issue presented in the Secretary of Labor’s petition for certiorari, the Court decides an issue about which the parties no longer disagree; to compound the confusion, the reasoning adopted by the Court to resolve the issue it does decide is quite unusual unless it is intended to foreshadow disposition of the issue upon which the Court purports to reserve judgment.
I
After exhausting intraunion remedies, respondent filed a complaint with the Secretary of Labor alleging violations of § 401 of the - Labor-Management Reporting and Disclosure Act of 1959 (LMRDA), 73 Stat. 532, 29 U. S. C. § 481. The Secretary conducted an investigation and concluded that no civil action to set aside the challenged election was warranted. Respondent was so notified,* and he then sought to challenge the Secretary’s *592refusal to file suit. The complaint alleged that the Secretary had refused to file suit, “[notwithstanding the fact that the Defendant Secretary’s investigation has substantiated the [respondent’s] allegations,” and that respondent “has not been given a statement of reasons why the Defendant Secretary will not file suit.” App. 5A. Respondent asked the court to order the Secretary to file suit to set aside the election and “direct the Defendant Secretary to make available for examination by the [respondent] all evidence it has obtained concerning its investigation of the aforesaid election.” Id., at 6A. The Court of Appeals, reversing the District Court, held that the Secretary’s refusal to file an action to set aside the election was judicially reviewable. In considering “the proper scope of such judicial review,” the Court of Appeals concluded that the Secretary should prepare a statement of reasons, presumably to assist in judicial review and also to ensure that proper deference was paid to the Secretary’s determinations. 502 F. 2d 79, 88-89 (CA3 1974).
Notwithstanding contrary verbiage, the approach of this Court is not materially different. The Court expressly reserves “the question whether the district court is empowered to order the Secretary to bring a civil suit against the union to set aside the election,” ante, at 575, but its justification for ordering the Secretary to provide a statement of reasons appears premised upon an affirmative disposition of the reserved question: thq Secretary must provide a statement of reasons “to enable the reviewing court intelligently to review the Secretary’s determination,” ante, at 571. I cannot subscribe to judicial reasoning of this convoluted sort.
*593II
In the first place, whether or not a statement of reasons must be supplied by the Secretary is not an issue presented by this case. The single question presented by the Secretary’s petition for certiorari is:
“Whether a disappointed union office seeker may invoke the judicial process to compel the Secretary of Labor to bring an action under Title IV of the Labor-Management Reporting and Disclosure Act of 1959 to set aside a union election.” Pet. for Cert_ 2.
The Secretary did not seek review of the holding by the Court of Appeals that a statement of reasons was required but instead proceeded to comply with that portion of the appellate court’s holding by filing the statement of reasons that is appended to the opinion of the Court. As the Secretary states: “We do not contest this portion of the court’s holding.” Brief for Petitioner 5 n. 2.
Such a concession appears well founded, although not for the reasons stated by the Court. Independent of any connection with judicial review, a statement of reasons is required by statute. The Administrative Procedure Act (APA), which is applicable to the LMRDA, 29 U. S. C. § 526, states:
“Prompt notice shall be given of the denial in whole or in part of a written application, petition, or other request of an interested person made in connection with any agency proceedings. Except in affirming a prior denial or when the denial is self-explanatory, the notice shall be accompanied by a brief statement of the grounds for denial.” 5 U. S. C. § 555 (e).
See S. Doc. No. 248, 79th Cong., 2d Sess., 206, 265 (1946). Here, where the Secretary is charged with the *594responsibility of enforcing the rights of individual union members and has established a procedure for the filing of a complaint with him by such members, § 555 (e) would appear to be applicable.
The acquiescence of the Secretary has removed this issue from the case. Since the majority persists in deciding it, I concur in the result on the basis of the APA, which is not dependent upon the availability of judicial review. This ground, in my view, furnishes a sounder reason for concluding that a statement of reasons must be furnished than does the reasoning of the Court.
Ill
It remains to consider the only question presented by the Secretary’s petition for certiorari: Is judicial review available at the behest of respondent to force the Secretary to file a civil action to set aside the union election?
Respondent does not rely upon any provision of the LMRDA as authorizing this post-election lawsuit, for indeed there is none. Instead, respondent relies upon the APA judicial-review provisions, 5 U. S. C. §§ 701-706. App.. 3a. The judicial-review provisions of the APA do not apply, however, “to the extent that — (1) statutes preclude judicial review; or (2) agency action is committed to agency discretion by law.” 5 U. S. C. § 701 (a).
I agree with the Court that 29 U. S. C. § 483 does not preclude judicial review of the kind sought in this case. That section expresses the congressional judgment that the civil action filed by the Secretary under 29 U. S. C. § 482 (b) shall be the exclusive remedy “for challenging an election already conducted.” Respondent recognizes that this Court’s decision in Calhoon v. Harvey, 379 U. S. 134 (1964), precludes him from proceeding directly *595against the union, a result that I believe is compelled by § 483. But § 483 is silent about the availability of relief to force the Secretary to pursue the remedy that is exclusively his, and under this Court’s decisions a prohibition of judicial review is not to be lightly inferred. Abbott Laboratories v. Gardner, 387 U. S. 136, 140-141 (1967).
I reach a contrary conclusion, however, with regard to the second clause of § 701 (a). It seems to me that prior decisions of this Court establish that the Secretary’s decision to file or not to file a complaint under § 482 is precisely the kind of “agency action . . . committed to agency discretion by law” exempted from the judicial-review provisions of the APA.
In LMRDA cases, this Court has repeatedly recognized the exclusive role in post-election challenges played by the Secretary. In Calhoon v. Harvey, supra, at 140-141 (footnote omitted), we said:
“Section 402 of Title IV, as has been pointed out, sets up an exclusive method for protecting Title IV rights, by permitting an individual member to file a complaint with the Secretary of Labor challenging the validity of any election because of violations of Title IV. Upon complaint the Secretary investigates and if he finds probable cause to believe that Title IV has been violated, he may file suit in the appropriate district court. It is apparent that Congress decided to utilize the special knowledge and discretion of the Secretary of Labor in order best to serve the public interest. ... In so doing Congress, with one exception not here relevant, decided not to permit individuals to block or delay union elections by filing federal-court suits for violations of Title IV. Reliance on the discretion of the Secretary is in harmony with the general congressional policy to allow *596unions great latitude in resolving their own internal controversies, and, where that fails, to utilize the agencies of Government most familiar with union problems to aid in bringing about a settlement through discussion before resort to the courts. Without setting out the lengthy legislative history which preceded the passage of this measure, it is sufficient to say that we are satisfied that the Act itself shows clearly by its structure and language that the disputes here, basically relating as they do to eligibility of candidates for office, fall squarely within Title IV of the Act and are to be resolved by the administrative and judicial procedures set out in that Title.” (Emphasis added.)
See also Wirtz v. Bottle Blowers Assn., 389 U. S. 463, 473-474 (1968). More recently, in Trbovich v. Mine Workers, 404 U. S. 528 (1972), we said, in the context of claims presented by an intervener that had not been included in the Secretary’s complaint:
“With respect to litigation by union members, then, the legislative history supports the conclusion that Congress intended to prevent members from pressing claims not thought meñtorious by the Secretary, and from litigating in forums or at times different from those chosen by the Secretary. . . .
“. .. [W]e think Congress intended to insulate the union from any complaint that did not appear meñtorious to both a complaining member and the Secretary. Accordingly, we hold that in a post-election enforcement suit, Title IV imposes no bar to intervention by a union member, so long as that intervention is limited to the claims of illegality presented by the Secretary’s complaint.” Id., at 536-537 (footnote omitted; emphasis added).
*597The exclusivity of the Secretary’s role in the enforcement of Title IV rights is no accident. It represents a conscious legislative compromise adopted to balance two important but conflicting interests: vindication of the rights of union members and freedom of unions from undue harassment. See Bottle Blowers, supra, at 470-471. This Court has recognized unreviewable discretion both in the labor area, Vaca v. Sipes, 386 U. S. 171, 182 (1967), and in other civil areas, The Confiscation Cases, 7 Wall. 454 (1869); FTC v. Klesner, 280 U. S. 19, 25 (1929). The Court of Appeals sought to distinguish this line of cases on the grounds that it involved “vindication of societal or governmental interest, rather than the protection of individual rights,” 502 F. 2d, at 87. While the Secretary points out the artificiality of this purported distinction and refutes it as applied to these cases, Brief for Petitioner 30, a more basic response is that such considerations provide no basis for contravention of legislative intent:
“Congress for reasons of its own decided Upon the method for the protection of the ‘right’ which it created. It selected the precise machinery and fashioned the tool which it deemed suited to that end. . . . All constitutional questions aside, it is for Congress to determine how the rights which it creates shall be enforced.” Switchmen’s Union v. National Mediation Board, 320 U. S. 297, 301 (1943).
The Court recognizes the power of these arguments, if only by understatement, when it acknowledges that any argument for judicial review of the Secretary’s determination “obviously presents some difficulty in light of the strong evidence that Congress deliberately gave exclusive enforcement authority to the Secretary.” Ante, at 575 (footnote omitted). In my view the parties to this *598litigation are entitled to adjudication of the issue upon which this Court granted certiorari. I would accordingly reverse the judgment of the Court of Appeals insofar as it held that the Secretary’s refusal to institute an action under 29 U. S. C. § 482 is judicially reviewable under the provisions of the APA, 5 U. S. C. §§ 701-706.

 Respondent- was notified by telephone that the Secretary had decided not to file suit to set aside the election. App. 5a. On the day respondent filed his complaint, the Labor Department sent him a letter notifying him of the Secretary’s decision in the following manner:
“Pursuant to Sections 402 and 601 of the Act, an investigation was conducted by this Office. Based on the investigative findings, it has been determined, after consultation with the Solicitor of *592Labor, that civil action to set aside the challenged election is not warranted. We are, therefore, closing our file in this case as of this date.” Brief for Respondent la.